Citation Nr: 0432369	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 17, 2001, 
for a rating of 20 percent disabling for residuals of a left 
ankle fracture.

2.  Entitlement to an increased rating in excess of 20 
percent for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from February 1984 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that granted an 
increased rating from 10 percent to 20 percent for residuals 
of a left ankle fracture, effective July 17, 2001.  Appellant 
contends that his disability should be rated higher than 20 
percent, and that he should have an earlier effective date 
for the higher rating.

Appellant requested a Travel Board hearing, which was duly 
scheduled for June 2004, but appellant withdrew the request 
and the hearing was cancelled.  The Board will accordingly 
proceed with adjudication of the appeal based upon the 
record. 

The issue of entitlement to an increased rating in excess of 
20 percent is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if any 
further action is required on your part.


FINDINGS OF FACT

1.  Appellant was granted 10 percent disability by rating 
action in February 1990.  The effective date was in October 
1989.  His disability payments were suspended from December 
1991 to July 2000.  He failed to report for an examination 
and it was determined that the evidence was insufficient to 
evaluate during that period.

2.  Appellant requested resumption of payments, at an 
increased disability, in July 2000.  He reported for a 
physical examination.  RO issued a rating decision in April 
2001 that reinstituted payments at the previous 10 percent 
rating, effective July 2000.  That rating decision was not 
timely appealed and became final.  

3.  Appellant was subsequently granted an increased rating of 
20 percent, effective July 17, 2002, based on VA clinical 
records of that date showing increased severity of symptoms.  
This was held to be the earliest date on which VA had factual 
knowledge of appellant's increased disability.  His claim for 
an increase had been filed in August 2002.

4.  Marked limitation was first shown as of July 17, 2002.


CONCLUSION OF LAW

Appellant is not entitled to an effective date prior to July 
17, 2001, for residuals of a fractured left ankle.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating was received in August 2002; the disputed 
rating decision was issued in November 2002.  The AOJ sent 
appellant a VCAA duty-to-assist letter in September 2002, 
prior to the rating decision, and another duty-to-assist 
letter in September 2003 during the pendancy of this appeal.  
Neither of the duty-to-assist letters expressly satisfied the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters of September 2002 and September 2003, the 
original rating decision of November 2002, and the Statement 
of the Case (SOC) in March 2003 all listed the evidence on 
file that had been considered in formulation of the decision.  
The Board also notes that appellant was granted service 
connection in 1990, so there was extensive development of 
evidence prior to adjudication of this particular issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC); appellant has not 
identified any other medical providers who may have relevant 
evidence for development.  Appellant was scheduled for a 
Travel Board hearing in June 2004 in which to present 
evidence and arguments on his own behalf, but he chose to 
cancel the hearing.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.   Factual Background

Appellant's service medical record is on file.  Appellant 
fractured his left ankle in June 1988, and the ankle was 
repaired with a metal plate fixed in place by multiple 
surgical screws.  The ankle gave appellant periodic trouble 
for the remainder of his military service.  Appellant did not 
receive a medical examination at the time of this separation 
from service.

Appellant submitted a claim for service connection in October 
1989.  Appellant underwent a VA medical examination in 
January 1990.  He was granted service connection for 
residuals of a left ankle fracture in February 1990, with a 
rating of 10 percent.  

Appellant's disability payments were stopped in December 2001 
due to appellant's failure to report for medical 
reevaluation.  He submitted a request to reopen his claim, at 
a higher disability rating, in July 2000.

Appellant underwent a VA medical examination in October 2000.  
The examiner did not have the medical record available for 
review.  The examiner noted that appellant did not use 
crutches, braces, or cane.  Appellant complained of pain in 
the ankle, especially in cool, wet weather, with occasional 
flare-ups.  The examiner noted no dislocations and no 
inflammatory arthritis.  Appellant stated that his usual 
occupation was driving a truck, but he was forced to give up 
work because the ankle condition made it difficult to engage 
the clutch.  Appellant had no significant pain, weakness, 
edema, fusion, instability, redness, ankylosis, or heat on 
examination.  Range of motion was dorsiflexion to 20 degrees 
and plantar flexion to 30 degrees.  The left ankle was larger 
than the right.  Weight bearing was good, and gait was 
normal.  A VA X-ray in October 2000 showed surgical hardware 
in the ankle with no acute bony process; the ankle mortise 
was unremarkable.   

RO considered the VA medical examination of October 2000, and 
issued a rating decision in April 2001 reinstating 
appellant's 10 percent rating, effective July 2000.    

Appellant submitted a timely Notice of Disagreement (NOD) in 
June 2001, contending that a higher disability rating should 
have been issued.  However, appellant did not subsequently 
file a VA Form 9 to perfect his appeal, and the April 2001 
rating became final.

Appellant reported to the VA Medical Center (VAMC) emergency 
room on July 17, 2002, and complained of chronic intermittent 
ankle pain that had increased over the past several days.  
Appellant was noted to be a truck driver, and that the ankle 
condition made it difficult for him to operate the clutch.  
An X-ray showed new bone growth at the screw site.  The 
impression was ankle pain, apparently mechanical and 
apparently related to new bone growth.  Subsequent VAMC 
records from July 2002 through October 2003 show evidence of 
increasing disability; e.g., appellant was using a cane by 
August 2002 and was using crutches by October 2002 

Appellant filed a request for increased rating in excess of 
10 percent in August 2002.  RO issued a rating decision in 
November 2002 that granted 20 percent disability, with 
effective date of August 8, 2002 (the dated of receipt of the 
claim).  The effective date was later changed to July 17, 
2002 (the date on which VA first had factual knowledge of 
increased disability).

Appellant submitted a statement to VA dated September 2002 
describing the current severity of his disability.  There is 
no evidence that this information was factually ascertainable 
to VA prior to July 17, 2002.

The file contains a letter from appellant's employer dated 
October 2002, describing the severity of appellant's 
disability since 1985.  There is no evidence that this 
information demonstrating an increased rating was factually 
ascertainable to VA prior to July 17, 2002.

Appellant submitted an NOD in January 2003 contending that 
his start date for the increased payment should be May 2000 
or August 2000 instead of September 2002.  

Appellant submitted a VA Form 9 in April 2003 (resubmitted in 
June 2003) stating that in his opinion the effective date for 
the increased rating should be April 24, 2001 (the date of 
the rating decision that reinstated the 10 percent rating).
  
III.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

For increased disability ratings, the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim for 
increased rating is received by VA within one year of such 
date; otherwise, the effective date of increased rating is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2004).    

In this case, appellant's previous rating of 10 percent was 
reinstated by a rating decision in April 2001, which was not 
appealed and became final.  The April 2001 decision confirmed 
a 10 percent rating, effective July 26, 2000.  Absent 
evidence of clear and unmistakable error, there can be no 
effective date for 20 percent prior to July 26, 2000.  No 
such allegation or motion has been made.  The higher rating 
of 20 percent was granted effective July 17, 2002.  The 
question before the Board, accordingly, is whether VA had 
factual knowledge of increased disability between July 26, 
2000 and July 17, 2002.

Appellant had a VA medical examination in October 2000; this 
is the only medical or lay evidence of any kind pertaining to 
the period in question.  This exam was used in assigning the 
10 percent rating.  The Board will also consider whether the 
examination gave VA factual knowledge of an increased 
disability.  The Board will therefore consider the results of 
that examination for the sole purpose of determining whether 
an earlier effective date is appropriate.

Disabilities of the ankle are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 through 5274 (2004).  Since appellant 
has not been diagnosed with ankylosis, os calcis, os 
astralgus, or astragalectomy, the only appropriate diagnostic 
code is Diagnostic Code 5271 (ankle, limitation of motion).

Under Diagnostic Code 5271, "moderate" limitation of motion 
is rated as 10 percent disabling, and "marked" limitation 
of motion is rated as 20 percent disabling.

During the October 2000 VA medical examination, appellant's 
range of motion was observed to be 20 degrees dorsiflexion 
and 30 degrees plantar flexion.  Normal range of motion for 
the ankle is 20 degrees dorsiflexion and 45 degrees plantar 
flexion. 38 C.F.R. § 4.71a, Plate II (2004).  Thus, the VA 
medical examination did not provide factual knowledge that 
appellant's limitation of motion was anything more than 
"moderate."  It is also significant that there was no 
significant pain reported on the examination, and there was 
no fatigue, weakness, or lack of endurance shown.  Gait was 
normal and weight bearing was described as good.

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.   
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40 (2004).  During the VA 
medical examination, appellant complained of occasional 
painful flare-ups, especially during inclement weather.  
However, on objective examination appellant displayed no pain 
on motion, weakness, edema, fusion, tenderness, instability, 
redness, or heat.  The Board accordingly finds that VA had no 
factual knowledge that additional compensation for pain and 
weakness would have been appropriate.    

The first indication of increased disability after April 2001 
- and, indeed, the only medical evidence of any kind after 
the October 2000 VA medical examination - was the VA clinic 
note of July 17, 2002, the date on which date appellant 
reported to the VAMC emergency room complaining of increased 
pain in his ankle "over the past several days."  RO 
considered that it was factually ascertainable to VA on that 
day that appellant's disability had increased, and after 
development of the claim RO used that date as the effective 
date for the higher rating.  Review of this record does 
reveal significant limitation of motion along with complaints 
of pain.  Thus, there is, as of this date, evidence of an 
increase in severity of the pathology.

Appellant contends in his VA Form 9 that the date of 
increased rating should be April 24, 2001, the date of the 
rating decision that reinstituted the initial 10 percent 
evaluation, but given the total absence of evidence of 
increased disability between April 24, 2001 and July 17, 
2002, there is no legal basis on which to award the earlier 
effective date requested by appellant.

The Board notes that the lay statement by appellant's 
employer described manifestations of increased disability 
well prior to the current effective date. 
A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Similarly, appellant submitted a 
statement in regard to his current symptoms, and a layperson 
is competent to testify in regard to the onset and continuity 
of symptomatology, including pain.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).
However, when the issue is earlier effective date, the 
critical element is not the date that appellant's disability 
became more severe, but rather the date on which that 
increase was factually ascertainable to VA.  In this case, 
both statements were submitted to VA long after July 17, 
2002, and accordingly do not support a request for earlier 
effective date.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the information available to RO prior to July 17, 2002, did 
not show evidence of frequent hospitalization.  Appellant 
stated in October 2000 that he was no longer able to drive a 
truck, but there was no evidence that the ankle disability 
caused marked interference with employability beyond that 
presumed to be adequately compensated by the rating schedule.  
The Board accordingly finds that VA did not have factual 
knowledge during the period under consideration that 
extraschedular rating would have been appropriate.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

An effective date prior to July 17, 2002, for 20 percent 
rating for residuals of a left ankle fracture, is denied.


REMAND

As noted above, in 2002 there was evidence that the left 
ankle disability had increased in pathology, warranting an 
increased disability evaluation.  The veteran was last given 
a compensation and pension examination in October 2002.  At 
that time it was noted that the claims file was not 
available.  Subsequently there are outpatient records in 2003 
showing treatment and findings.  There were additional 
outpatient treatment appointments scheduled, records of which 
are not on file.  In order to get those records and obtain a 
comprehensive examination where the claims file has been 
reviewed, this issue is remanded for further development.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should obtain copies of all 
records of treatment of the left ankle 
since October 2003.  This should 
include records of any VA appointments 
in early 2004.  The appellant should be 
contacted for assistance in obtaining 
the records as indicated.

2.  Thereafter, and whether or not 
records are obtained, appellant should 
be scheduled for a VA orthopedic 
examination of the left ankle.  The 
examiner should review the claims 
folder prior to the examination.  The 
examiner should conduct all appropriate 
tests and should state his findings in 
detail, in terms conforming to the 
applicable rating criteria.  

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for increased rating 
for residuals of a left ankle fracture.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
SSOC should include the new rating criteria and a discussion 
of their application to this claim.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



